 



Exhibit 10.1

     
 
  Pixelworks, Inc.
Notice of Grant of Award
  ID: 91-1761992
and Award Agreement
  8100 SW Nyberg Road
 
  Tualatin, OR 97062

         
Hans Olsen
  Award Number:   N0003188
8100 SW Nyberg Rd
  Plan:   2006
Tualatin, OR USA 97062
       

Effective 5/3/2007, you have been granted an award of 150,000 shares of
Pixelworks, Inc. (the Company) common stock. These shares are restricted until
the vest date(s) shown below.
The current total value of the award is $213,000.
The award will vest in increments on the date(s) shown, except as described
below.

                                          Shares   Full Vest   Shares   Full
Vest   Shares   Full Vest
4,167
    6/30/2007       4,167       6/30/2008       4,166       6/30/2009  
4,167
    7/31/2007       4,167       7/31/2008       4,167       7/31/2009  
4,167
    8/31/2007       4,167       8/31/2008       4,166       8/31/2009  
4,166
    9/30/2007       4,166       9/30/2008       4,166       9/30/2009  
4,167
    10/31/2007       4,167       10/31/2008       4,167       10/31/2009  
4,167
    11/30/2007       4,167       11/30/2008       4,166       11/30/2009  
4,167
    12/31/2007       4,167       12/31/2008       4,166       12/31/2009  
4,167
    1/31/2008       4,167       1/31/2009       4,167       1/31/2010  
4,167
    2/29/2008       4,167       2/28/2009       4,166       2/28/2010  
4,166
    3/31/2008       4,166       3/31/2009       4,166       3/31/2010  
4,167
    4/30/2008       4,167       4/30/2009       4,167       4/30/2010  
4,167
    5/31/2008       4,167       5/31/2009       4,166       5/31/2010  

Vesting accelerates on termination of Mr. Olsen with out cause, or by Mr. Olsen
with good reason, within three years following an agreement on change in control
of the Company, so the shares subject to this Award Agreement are immediately
vested. Termination for “good reason” means if Mr. Olsen has seen his
responsibilities, duties, position or responsibilities reduced, his base salary
reduced his place of employment moved more than 50 miles, or if a successor does
not assumes the obligations of this Award Agreement.
By your signature and the Company’s signature below, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Company’s 2006 Incentive Stock Plan and the Award Agreement, all of which are
attached and made a part of this document.

         
 
       
Pixelworks, Inc.
      Date
 
             
Hans Olsen
      Date

